DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments filed on 03/24/2021 have been entered. Claims 9-12 remain pending in the application. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luukko US Patent No. 6,396,236 B1.

Regarding claim 9, Luukko teaches 
 a switched reluctance motor, the method comprising: controlling flux in stator windings of the motor in a sequence selected to apply torque to its rotor during periods of rotation of the rotor (See column 3, lines 1-45, Fig. 2 shows Torque control. See column 3, lines 43-51, column 5, lines 15-20. It should be noted that the flux changes as the position angle of the rotor changes. The torque is a function of the flux), wherein the flux is selected based on a rotor angle (θk(n-1)) and the rotor angle is determined by an iterative method (See column 4, lines 1-11, column 5, lines 48-54, column 6, lines 1-9) comprising: 
obtaining previous flux data indicating the flux in a stator winding at a preceding time (See column 4, lines 12-24); 
incrementing the previous flux data by a flux increment to determine present flux data (See column 6, lines 1-4), wherein the flux increment is based on integrating a voltage applied to the stator winding since the preceding time (See column 6, lines 1-4); obtaining present current data (Stator current) indicating the present current in the stator winding (See column 3, lines 20-36); and 
determining a present rotor angle based on the present flux data and the present current data (See column 4, lines 12-32, column 6, lines 1-9); 
wherein obtaining previous flux data comprises selecting one of: (a) flux data obtained during a preceding iteration of the iterative method (ψssu(n-1) denotes flux data during a preceding iteration) (Also refer to an annotated Fig. below for more clarification), and 
(b) reset data selected based on a previous rotor angle and the current in the stator winding. (The flux data is a function of a previous rotor angle (θk(n-1) and the current (iss) and is continuously updated) (The bold portion has not given any patentable weight since it has been held that to be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure.  Ex parte Pfeiffer, 1962 C.D. 408 (1961))


    PNG
    media_image1.png
    866
    1114
    media_image1.png
    Greyscale



Regarding claim 10, Luukko teaches 
 wherein the reset data is used to provide the previous flux data in the event that the previous rotor angle is within a selected range of rotor angles. (See column 6, lines 10-17. Here the previous rotor angle range is denoted by (n-1))  

Regarding claim 11, Luukko teaches 
 wherein the selected range of rotor angles coincide with a minimum of inductance of the stator winding. (See column 3, lines 20-36. It should be noted that the angle changes with the inductances. Here L1 denotes the minimum of inductance)  

Regarding claim 12, Luukko teaches 
 wherein the previous rotor angle used to select the reset data comprises an estimate of rotor angle (θk(n)) from a previous iteration of the method. (See column 4, lines 32-47, column 6, lines 10-30)
Response to Arguments
Examiner withdraws claim and specification objections, Double Patenting rejection and 112 rejection based on applicant’s amendments and arguments.
Applicant’s arguments with respect to claim(s) 9-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.079(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577.  The examiner can normally be reached on 8:30-4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-



/BICKEY DHAKAL/
Primary Examiner, Art Unit 2846